Title: To James Madison from William Jones, 30 July 1814
From: Jones, William
To: Madison, James


        
          Dear sir
          July 30. 1814
        
        The northern mail which ought to have arrived yesterday has been received but not a line from Sacketts Harbor.
        You will perceive by Captain McDonnoughs letter enclosed that the enemy at the Isle au Noix had not on the 13th. Inst. began to plank their Ship. (Col Gardner says she is a 16 Gun Brig).
        I almost regret commencing the new Ship at Vergennes—God knows where the money is to come from! You will also observe that the account of one of the frames having been received at Isle au Noix was not true.
        You will observe in the papers an account of the Capture of the Rattlesnake by the Leander—this I think cannot be true. The former sailed from Cape Fear on the 2d May—was to cruise three weeks to the So. of Burmuda thence pass close to the Azores to the Irish Channel and round the West of Ireland to the north and when necessary put into Brest or Lorient for supplies. The Leander has only been between Halifax and Boston Bay. Very Sincerely yours
        
          W Jones
        
      